DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered.
 


1. Formal Matters
	Claims 1-14, 16-18, 23, 24 and 26-29 are pending and are the subject of this Office Action.



2. Claim Rejections - 35 USC § 102
Claims 1, 2, 6-11, 16, 17 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirley et al. Shirley teaches a pharmaceutical formulation comprising a therapeutic protein, IGF-1 in concentrations up to 100 mg/ml. Shirley also teaches n-acetyl arginine in a range of 150-200 mM. The composition is about 5.5. Reference to the various locations in the patent were discussed on page 4 of the Office Action dated 3/13/20. 
Shirley does not teach reduced viscosity, nor a method of reducing viscosity. However, given that Shirley meets all of the instant claim limitations, the pharmaceutical composition, and the method of making the composition, would inherently meet the instant claim limitations, even though the goal of Shirley was not regarding viscosity. Case law has established that a compound and all of its properties are inseparable, as are its processes and yields (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). 
Furthermore, even though the claims are drawn to a mechanism by which the claimed composition/excipient performs its function, the claimed method does not appear to distinguish over the prior art teaching of the same or nearly the same method. The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of .




3. Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shirley et al. Shirley does not teach lyophilization. However, given that Shirley produced a pharmaceutical composition, it would have been obvious to have lyophilized it in order to increase the storage time/stability.




4. Prior Art of Interest Not Relied Upon
Yu et al. (EP 2 080 504 A2) Paragraph [0036] discusses combining N-acetylamino acids with pharmaceutical (therapeutic) compounds. See Example 2 and Example 4. However, while the viscosity of the pharmaceutical compositions would be increased, the concentration of components does not meet the claimed limitations.




5. Conclusion
A.	Claims 1, 2, 6-11, 16, 17, 18 and 26-29 are not allowable.

B.	Claims 3, 4, 5, 12, 13, 14, 23 and 24 objected to since they depend from a rejected base claim(S), but are otherwise allowable.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647